Citation Nr: 0301213	
Decision Date: 01/22/03    Archive Date: 02/04/03	

DOCKET NO.  01-06 678	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
vascular insufficiency of the right calf associated with 
the residuals of a gunshot wound to the right thigh, with 
sciatic nerve involvement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

FINDING OF FACT

The veteran's service-connected vascular insufficiency of 
the right calf is currently productive of no more than 
intermittent edema of the right lower extremity, or aching 
and fatigue in the right leg following prolonged standing 
or walking, with symptoms relieved by elevation of the 
extremity or compression hosiery.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
vascular insufficiency of the right calf associated with 
the residuals of a gunshot wound to the right thigh, with 
sciatic nerve involvement, have not been met.  38 U.S.C.A. 
§ 1155 (2002); 38 C.F.R. § 4.68 and Part 4, Code 7121 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

VA outpatient treatment records covering the period from 
June 1997 to April 2000 show treatment during that time 
for the veteran's vascular insufficiency of the right 
calf, as well as for various other unrelated disabilities.  
During the course of outpatient treatment in early January 
1999, there were noted certain signs of chronic venous 
insufficiency, with trace edema of the right leg.

In early October 1999, the veteran was seen with a 
complaint of right calf pain of three days' duration, 
which had reportedly been going on for at least a year.  
At the time of evaluation, the veteran stated that his 
right leg felt warmer than his left leg, and that his foot 
was "more swollen."  The pain was constant, and did not 
change with either position or activity.

On physical examination, there were signs of chronic 
venous insufficiency, with trace edema of the right leg.  
Additionally noted was some calf tenderness, as well as 
tenderness with plantar dorsiflexion and pressure.  The 
clinical assessment was leg pain and swelling, probably 
due to venous insufficiency.

The following day, the veteran underwent an ultrasound 
examination of his right lower extremity.  That 
examination showed the right common femoral, superficial 
femoral, and popliteal veins to be patent.  There was no 
evidence of deep vein thrombosis, and all of the veins 
were collapsible on pressure.  The clinical impression was 
unremarkable right common femoral, superficial femoral, 
and popliteal vein evaluation, without evidence of deep 
vein thrombosis.

During the course of VA outpatient treatment in mid-
October 1999, there was noted the presence of trace to 1+ 
edema of the right lower extremity.  At the time of VA 
outpatient treatment for an unrelated medical problem in 
November 1999, there was no evidence of edema of either of 
the veteran's legs.

In May 2000, a VA neurologic examination was accomplished.  
At the time of examination, the veteran stated that, since 
the time of a shrapnel injury in World War II, he had 
experienced intermittent swelling of his right lower 
extremity, by which he meant, apparently, swelling of his 
right calf.  This was felt to be the case because, on 
examination, there was no evidence of peripheral edema of 
the veteran's right lower extremity.  According to the 
veteran, this problem had been intermittent for the past 
50 years, though, for the past two years, he had 
experienced permanent swelling in his right calf 
associated with severe pain in the area of the right inner 
thigh, extending down the entire right lower extremity.  
He stated that he had never undergone treatment for his 
right leg condition.  However, on review of the veteran's 
chart, it was clear that the veteran had previously been 
evaluated, and received a diagnosis of vascular 
insufficiency.

On physical examination, the veteran complained of pain in 
his right leg, going up his leg when squeezing the foot, 
the ankle, the knee, or the patella.  There was some 
numbness in the lateral aspect of the right lower 
extremity, as well as pain on pinching of the inner aspect 
of the right lower extremity.  There were diminished deep 
tendon reflexes of the right lower extremity.  Flexion of 
the right foot resulted in pain "shooting up the leg."  
There was no evidence of any edema.  While some pain was 
present on compression of the right calf, it was not hard.  
The examiner opined that the veteran's swelling was 
obviously not due to his sciatic problem, but, rather, 
vascular in origin.  This was felt possibly to be due to 
compromised venous circulation caused by the veteran's 
shrapnel wound injury.

Trace edema of the legs was noted during the course of 
routine VA outpatient treatment in June 2000.

In a decision of late June 2000, the RO granted service 
connection (and a 10 percent evaluation) for vascular 
insufficiency of the veteran's right calf.

During the course of VA outpatient treatment for an 
unrelated medical problem in September 2000, the presence 
of trace edema of the veteran's legs was noted.  At the 
time of VA outpatient treatment in March 2001, trace edema 
of the veteran's legs was once again noted.

During VA outpatient treatment in July 2001, the veteran 
complained of worsening pain in his right thigh.  On 
physical examination, there was no evidence of edema of 
either of the legs, though the entire right leg was tender 
to light touch.  The clinical assessment was right leg 
pain/weakness.  It was opined that, in light of the 
veteran's old shrapnel injury, and the chronicity of his 
symptoms, his current exacerbation might be secondary to 
"injury related mononeuropathy."

On VA medical examination in late August 2001, the veteran 
stated that, shortly after D-Day, he sustained a shrapnel 
wound to his right inner thigh.  The shrapnel in question 
entered the upper mediolateral portion of his right thigh, 
and exited several inches below the right medial thigh.  
Reportedly, for the past three years, the veteran had been 
experiencing pain in his right lateral leg, which seemed 
to be identical to his sciatic pain, such that his 
symptoms involved not only the area of his scars, but his 
entire right leg.

On physical examination, there was some tenderness of the 
scars in question, as well as in the area of the right 
groin, the right lateral leg, and the right calf.  In 
fact, he appeared to be tender in a variety of areas of 
the skin which were not scarred.  He showed no limitation 
of function as a result of his scars.

On VA circulatory examination in October 2001, the 
veteran's history and complaints were recounted.  The 
veteran stated that, since the time of his inservice 
shrapnel injury, he had experienced pain in the area of 
the shrapnel penetration wound, which was on the right 
inner thigh.  Early on, he experienced some vascular 
insufficiency, though his current symptoms began in 1981, 
at which time he noted some numbness developing in both 
his right and left lower extremities, though mostly on the 
right.  The numbness was confined to the area below the 
knee, and involved his foot.  He had undergone no specific 
studies, and received no treatment.  Currently, the 
veteran 's numbness and pain extended into his entire 
right lower extremity, with sciatic-type pain involving 
the right back and the right lower extremity.  He had 
never undergone any surgery for his vascular 
insufficiency.  Current complaints included aching, 
fatigue, and abnormal sensations, predominantly in the 
right leg, which were always there, but which were 
aggravated by prolonged standing or walking.  Objectively, 
there was no edema whatsoever in either of the veteran's 
lower extremities.  His feet were cool, but not cold, and 
his skin was pale pink.  Pedal and posterior tibialis 
pulses were present, but weak, and there was no evidence 
of any stasis dermatitis in the lower extremities.  While 
the veteran obviously had vascular insufficiency in both 
lower extremities, he was 87 years of age.  Under such 
circumstances, the examiner was unable to determine when 
the veteran's vascular insufficiency actually developed, 
though according to the veteran, he had experienced this 
problem since his injury in 1944.

In the opinion of the examiner, the veteran's presenting 
symptomatology was one of neurological injury, with marked 
hypersensitivity in the area of his shrapnel wound, 
brought on by "just touching" the skin.  Accordingly, 
rather than an arteriovenous problem, the symptomatology 
appeared to be mostly neurological, with damage to the 
nerves in the veteran's right inner thigh, as well as a 
history of sciatica.

A review of the record reveals that, in addition to 
vascular insufficiency of the right calf associated with 
the residuals of a gunshot wound, the veteran is service 
connected for the residuals of a gunshot wound to the 
right thigh, with sciatic nerve involvement, assigned a 60 
percent evaluation.

Analysis

The veteran in this case seeks an increased rating for 
service-connected vascular insufficiency of the right calf 
associated with the residuals of a gunshot wound to the 
right thigh.  In that regard, disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from a 
service-connected disability.  They are primarily 
determined by comparing objective clinical findings with 
the criteria set forth in the rating schedule.  38 U.S.C.A 
1155 (2002); 38 C.F.R. Part 4 (2002).

In evaluating the severity of a particular disability, it 
is essential to consider its history.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  In the case at hand, service connection and an 
initial 10 percent evaluation for vascular insufficiency 
of the right calf were granted by a rating decision of 
June 2000.  In May 2001, the veteran voiced his 
disagreement with the assignment of a 10 percent 
evaluation for his service-connected vascular 
insufficiency of the right calf.  In Fenderson v. West, 12 
Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the 
then current severity of the disorder.  The Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the 
appeal.  

In the present case, the veteran's vascular insufficiency 
is rated by analogy to post-phlebitic syndrome.  See 38 
C.F.R. § 4.20 (2002).  The 10 percent evaluation currently 
in effect contemplates the presence of intermittent edema 
of the (right) lower extremity, or aching and fatigue in 
the leg following prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.  In order to warrant an increase to 
20 percent, there would need to be demonstrated the 
presence of persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning 
stasis pigmentation or eczema.  38 C.F.R. Part 4, Code 
7121 (2002).

As is clear from the above, the veteran for the most part 
exhibits only trace edema of his right lower extremity.  
Indeed, as of the time of a recent VA circulatory 
examination in October 2001, there was no evidence of 
edema in either of the veteran's lower extremities.  That 
same examination revealed the skin of the veteran's lower 
extremities to be pale pink in color, with no evidence of 
any stasis dermatitis.  In the opinion of the examiner, 
the veteran's symptomatology was primarily neurologic, 
rather than circulatory in nature.  

Even assuming, for the sake of argument, that the 
veteran's vascular insufficiency of the right calf was 
more severe in nature, he is limited in his rating by the 
amputation rule, which states that the combined rating for 
disabilities of an extremity shall not exceed the rating 
for amputation at the elective level, in the veteran's 
case, the lower 2/3 of his right thigh.  See 38 C.F.R. 
§ 4.68 and Part 4 Code 5162 (2002).  Under such 
circumstances, the veteran's claim for an increased 
evaluation must be denied.

In reaching this determination, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002), as those provisions redefine the 
obligations of the VA with respect to the duty to assist, 
and the enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  However, in the case at hand, it is 
clear that the VA has met its "duty to assist" the veteran 
in the development of all facts pertinent to his claim.  
To that end, during the course of a Statement of the Case 
in June 2001, the veteran was informed of the VA's 
obligations, and given the opportunity to provide 
information necessary to obtain any evidence which had not 
already been obtained.  Because no additional evidence has 
been identified by the veteran as being available but 
absent from the record, the Board finds that any failure 
on the part of the VA to further notify the veteran what 
evidence would be secured by the VA, and what evidence 
would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board is of the opinion that no further 
duty to assist the veteran exists in this case.


ORDER

An evaluation in excess of 10 percent for vascular 
insufficiency of the right calf associated with the 
residuals of a gunshot wound to right thigh, with sciatic 
nerve involvement, is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

